UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52293 SKY DIGITAL STORES CORP. (Exact name of registrant as specified in its charter) Nevada 83-0463005 Stateorotherjurisdictionof Incorporationororganization (I.R.S.Employer IdentificationNo.) 8/F, South Block, Yuan Xing Technology Building, 1 Song Ping Shan Road, High-tech Park, Nanshan District, Shenzhen, P.R.C. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 86 755 82718088 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.xYesoNo Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesxNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as ofJune 30, 2011 was approximately $38,232,425 (15,292,970 shares of common stock held by non-affiliates)based upon closing price of the common stock of $2.50 as quoted by OTC Bulletin Board on June 30, 2011. Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. oYes oNo (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of March 27, 2012, there are25,554,320 shares of common stock, par value $0.001 issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: NONE 2 Table of Contents PART I Page Item 1. Business 4 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 15 Item 2. Properties. 15 Item 3. Legal Proceedings. 15 Item 4. Mine Safety Disclosures. 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 Item 6. Selected Financial Data. 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 8 Financial Statements and Supplementary Data. 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 46 Item 9A. Controls and Procedures. 46 Item 9B. Other Information. 47 PART III Item 10. Directors, Executive Officers and Corporate Governance. 47 Item 11. Executive Compensation. 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 52 Item 13. Certain Relationships and Related Transactions, and Director Independence. 53 Item 14. Principal Accountant Fees and Services. 54 PART IV 54 Item 15. Exhibits, Financial Statement Schedules. 3 PART I Cautionary Statement Regarding Forward Looking Statements The discussion contained in this Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the useof words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases. We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this Form 10-K. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statementsin this Form 10-K describe factors, among others, that could contribute to or cause these differences. Actual results may vary materially from those anticipated, estimated, projected or expected should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect. Because the factors discussed in this Form 10-K could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf, you should not place undue reliance on any such forward-looking statement. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this Form 10-K or the date of documents incorporated by reference herein that include forward-looking statements. Item 1.Business History On May 5, 2011, SKY Digital Store Corp, formerly known as Yellowcake Mining, Inc. (the “Company”, “we” or “SKYC”), completed the acquisition of HongKong First Digital Holding Limited (“FDH”), a company that is in the business of designing, manufacturing and selling of mobile communication and digital products, by means of a share exchange. On May 5, 2011, we entered into a Share Exchange Agreement (“Exchange Agreement”) by and among SKYC, FDH, and the shareholders of FDH (the “FDH Shareholders”). The closing of the transaction (the “Closing”) took place on May 5, 2011 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Exchange Agreement, we acquired all of the outstanding shares (the “Shares”) of FDH from the FDH Shareholders; and FDH Shareholders transferred and contributed all of their Shares to us. In exchange, we issued to the FDH Shareholders, their designees or assigns, an aggregate of 23,716,035 shares (the “Shares Component”) or 97.56% of the shares of common stock of the Company issued and outstanding after the Closing (the “Share Exchange”), at $0.20 per share. The parties understand and acknowledge that such exchange is based upon an acquisition value of FDH at $4,743,207, which is agreed and acceptable by all parties. Mr. Lin Xiangfeng planned, organized and executed the Share Exchange. Prior to the Share Exchange, Mr. Lin Xiangfeng was the largest shareholder and sole officer of FDH. He was also the CEO of SKYC but did not own any shares of the Company. The parties involved in the Share Exchange Agreement are SKYC, FDH and all FDH Shareholders. Mr. Lin Jinshui, an FDH Shareholder, is the father of Mr. Lin Xiangfeng and Mr. Lin Xiuzi, an FDH Shareholder, is the brother of Mr. Lin Xiangfeng. Except as otherwise disclosed above, there are no other relationships between and among the Company, our former principal stockholder, or Ms. Xiuhong Tian, FDH and the FDH Shareholders. Other than Mr. Lin Xiangfeng, no third party played a substantial role in the agreement. There were no promoters in the Share Exchange. Prior to the signing of the Share Exchange Agreement, Mr. Lin Xiangfeng was the largest shareholder of FDH. After the Share Exchange, he now holds 26.65% shares of SKYC and is the largest shareholder of SKYC. The Share Exchange Agreement was one of the steps to set up the structure of the Company. After the Share Exchange, SKYC controls all the subsidiaries of FDH in mainland China through FDH and the administration, organization, management teams and operation models of all the subsidiaries in mainland China remain unchanged. 4 FDH owns (i) 100% of the issued and outstanding capital stock of Shenzhen Dong Sen Mobile Communication Technology Co., Ltd (also known and do business as Shenzhen Donxon Mobile Communication Technology Co., Ltd, “Donxon”), a company organized under the laws of the People’s Republic of China (“China” or the “PRC”); and (ii) 100% of the issued and outstanding capital stock of Shenzhen Xing Tian Kong Digital Company Limited (“XTK”), a PRC company. XTK is the holder of 100% of the issued and outstanding capital stock of Shenzhen Da Sheng Communication Technology Company Limited (also known and do business as Shenzhen Dasen Communication Technology Company Limited, “Dasen”), a PRC company. Dasen is the holder of 70% of the issued and outstanding capital stock of Foshan Da Sheng Communication Chain Service Company Limited (also known and do business as Foshan Dasen Communication Chain Service Co. Ltd, “FDSC”), a PRC company. Pursuant to the Exchange Agreement, FDH became a wholly-owned subsidiary of the Company, and the Company will own 100% of Donxon, 100% of XKT, 100% of Dasen and 70% of FDSC indirectly through FDH. Corporate Structure FDH’s organizational structure was developed to permit the infusion of foreign capital under the laws of the PRC and to maintain an efficient tax structure, as well as to foster internal organizational efficiencies. FDH was established on September 30, 2010 in Hong Kong. FDH entered into a share exchange agreement with the shareholders of Donxon on November 3, 2010, and as a result of the transaction, Donxon became a wholly-owned subsidiary of FDH. XTK was established by FDH on February 28, 2011 in Shenzhen, PRC. XTK completed a 100% ownership acquisition transaction with Dasen on April 7, 2011 and has an indirect interest ownership of 70% of FDSC through Dasen. Dasen was established on November 26, 2007 in Shenzhen, PRC. FDSC was established on January 19, 2007 in Foshan, PRC. 70% interest ownership of FDSC was acquired by Dasen on January 7, 2008. On August 1, 2011, Shenzhen Donxon Mobile Communications Technologies Company Ltd. (“Donxon”), a wholly owned subsidiary of Sky Digital Stores Corp. (The “Company”) incorporated a subsidiary, Xinyang City Donxon Mobile Communication Technology Company Limited, in Henan Province (“Xinyang Donxon”). Xinyang Donxon is setup as a logistic center, manufacturing facility, customer service and training center for the Company. On October 12, 2011, Donxon entered into an acquisition agreement (the “Agreement”) with Vaslink Technology Ltd. (“Vaslink”) and the sole shareholder of Vaslink to acquire Vaslink in consideration for Renminbi 7,500,000 yuan (approximately $1,179,245). Vaslink is a company incorporated in the People’s Republic of China and engaged in the research, development, wholesale and retail of computer information technology, communications product, hardware and software in Guangzhou, People’s Republic of China. On March 12, 2012, XTK established Shenzhen Sky Digital Technology Company Ltd. (“SZSKY”) with two unrelated parties. SZSKY is setup to expand authorized reseller network under Sky Digital Stores brand throughout China. XTK has 60% ownership of SZSKY. The Company’s organization structure post-Share Exchange is summarized in the figure below: The Company is structured in its current format so that it will not be subject to governmental approval in PRC. Pursuant to the Provision on the Takeover of Domestic Enterprises by Foreign Investors (hereinafter referred to as “No. Ten Provision”) jointly released by Chinese Ministry of Commerce (“MOFCOM”), China Securities Regulatory Commission (“SRC”) and several other government agencies, certain takeovers of domestic companies by foreign companies are subject to the approval of the MOFCOM and certain overseas listings are subject to the approval of the SRC. The structure of FDH controlling Donxon and XTK was established in its current way so that the acquisition of Donxon and the establishment of XTK would not be subject to the approval of MOFCON and SRC under the No. Ten Provision. Under Article 16 of Regulations on Exchange Control of the People’s Republic of China, the FDH Shareholders, Donxon and XTK are required to register with the exchange control agencies with jurisdiction. They have submitted the relevant registration materials to Shenzhen Administration of Exchange Control for review. After the registration, foreign investment can be infused into the domestic entities lawfully. 5 The current structure of the Company reduces tax. Pursuant to the Arrangement on the Avoidance of Double Taxation and Prevention of Fiscal Evasion with Respect to Taxes on Income between the Mainland of China and Hong Kong Special Administrative Region, Hong Kong enterprises are only subject to a corporate income tax which equals to 5% of dividend income from mainland, instead of 25% for all other non-domestic enterprises. Applicable Laws and Regulations in the PRC: The following legal rules apply to wholly foreign-owned enterprise: The Company Law of the People's Republic of China, Law of the People’s Republic of China on Foreign-owned Enterprises, Rules of the Implementation of Law of the People’s Republic of China on Foreign-owned Enterprises, Interim Measures for the Administration of Examining and Approving Foreign Investment Projects, and Catalogue of Encouraged Foreign Investment Industries. According to Catalogue of Encouraged Foreign Investment Industries, Donxon is categorized in the industry of mobile communication terminal equipment, which is an encouraged industry. The applicable rules have no negative impact on the establishment and operation of the Company and its subsidiaries. Donxon and Vaslink: Donxon is a company committed to design, production and sales of mobile communication and digital products. Donxon has acquired Network Access Licenses from the Ministry of Industry and Information Technology in all available telecommunication standards, including GSM, CDMA, TD-SCDMA, EVDO, and WCDMA. The main products of Donxon currently include CDMA phones,3rd Generation (hereinafter ‘3G’)phones, and projectors. New products which include large screen smartphones are scheduled to be launched into market between mid and late year 2012. Its network of sales and after sales services extends to every province in the nation. Donxon was established on April 9, 2003 and entered into the telecommunication market and related fields by establishing regional dealerships with certain international brands such as TCL, Philips and Capitel. In 2008, Donxon acquired Network Access Licenses for mobile phones in all available standards, including GSM, CDMA, TD-SCDMA, EVDO, and WCDMA from the Ministry of Industry and Information Technology, and started mobile phone design, production and sales. In 2009,design and produced a total of 21 models of mobile that passed government inspections. Starting from Year 2010, Donxon has begun producing its own line of mobile phones under its own brand names “Donxon” and “EMI”.Donxon owns one trademark rights currently, which is “Donxon”. Donxon has developed its comprehensive management system in design, production and sales. Donxon’s design department has its own proprietary development capabilities to launch 30 new mobile phone products each year. With a strong capability in manufacturing and successful sales channels and independent product design as its core strength, Donxon believes that it is on the right track and stage to develop products that appeal to the market. Donxon’s registered and headquarter Shenzhen office address is 8/F, South Block, Resources, Tech Building, 1 Song Ping Shan Road, High-tech Industrial Park, Nanshan District, Shenzhen, China 517057.Donxon has also set up a branch office in Beijing, and the address is Suite #1609-1610, 16th Floor, Jin Yu Da Sha, Xi Da Jie Jia # 129, Xuanwu Men, Xi Cheng Qu, Beijing, China 100031. Donxon’s Shenzhen factory is located at Floor 6, Block C5, Fuyuan Industrial Zone, No. 111 Zhoushi Lu, Xixiang Jie Dao, Bao’an Qu, Shenzhen, China 518033. The Shenzhen factory, which has easy access to main highways. Donxon is in the process of establishing production facility in Xinyang city, Henan Province. Donxon has acquired certain International Standard certifications, such as ISO9001:2000 Quality Management System, ISO14001:2004 Environmental Management System, and GB/T28001:2001 Occupational Health and Safety Management System. The annual production capacity of Donxon is 2.5 million unit With the growing demand for new generation of mobile devices, Donxon continue to innovate while maintaining sales in existing products (such as GSM phones and CDMA phones through its channels). Donxon gathers input on consumer demands from the market and the distribution channels of the 3 major carriers: China Telecom, China Mobile and China Unicom . Donxon worked with design houses and solution vendors to tailor products to meet the specified technical requirements of each major carrier. Donxon continues to search for business opportunities in China and the international markets. Donxon will market Donxon brand product model for international markets.Our primary targets are developing countries in South Asia, Middle East and Eastern Europe, where customers are more likely to buy affordable quality products. Donxon acquired Vaslink in October 2011.Vaslink primarily focused in mobile applications research and development. Their main product is group communications based on Push-To-Talk technology.Donxon will absorb Vaslink into the organization as research and development arm with focus on embed mobile applications for Donxon mobile as well as mobile applications to be distribute via Sky Digital Stores network. Main Products and Product Positioning 1. Specifications, Functions and Patents of Main Product Series 6 a) CDMA1X, EVDO mobile phones are customized strictly according to China Telecom’s customization requirements, supporting all applications required by China Telecom. They have passed the tests held by Guangzhou ResearchInstitute ofChina TelecomCo., Ltd. and are listed in the customization product lines of China Telecom. b) CDMA1X M808, D1, M88 mobile phones have obtained Network Access Licenses from the Ministry of Industry and Information Technology, participating in the first bid organized by China Telecom. c) EVDO 3G mobile phone products, including E189, E289, E389, E153, and E180 have obtained Network Access Licenses from the Ministry of Industry and Information Technology, and E189 is the first launched EVDO mobile phone model that is priced above RMB 1,000 by China Telecom. d) TD-SCDMA 3G mobile phones developed and produced by Donxon are customized strictly according to China Mobile’s customization requirements, supporting all applications required by China Mobile. They have passed the tests held by Research Institute of China Mobile, and are listed in the customization product lines of China Mobile. TD-SCDMA products, including D66, and D108 have obtained Network Access Licenses from the Ministry of Industry and Information Technology, and D66 have obtained a good grade from Research Institute of China Mobile. e) Donxon has obtained four chip-set licenses for design and development, which are a) Chip-set License of CDMA2, CBP5.1, CBP5.5, and CBP5.6 by VIA Technologies; b) Chip-set License of CDMA2, CBP7.1 by VIA Technologies; c) Chip-set License of GSM SC6600L, SC6600LS by Spreadtrum Communications; and d) Chip-set License of TD-SCDMA SC8800H by Spreadtrum Communications. 2. Product Positioning a) Customized mobile phone supplier for China Telecom: CDMA single mode and GSM/CDMA dual mode mobile phones, 2G and 3G Smartphones made by Donxon are customized according to China Telecom’s customization requirements, supporting all applications required by China Telecom. They have passed the tests held by Guangzhou ResearchInstitute ofChina TelecomCo., Ltd. and listed in the customization product lines of China Telecom. b) CDMA mobile phone mass marketer: Donxon plans to produce CDMA single mode and GSM/CDMA dual mode mobile phones and 2G and 3G Smartphones to cover the low, middle, and high end markets. c) Customized mobile phone supplier for China Mobile: TD-SCDMA 3G mobile phones developed and produced by Donxon are customized according to China Mobile’s customization requirements, supporting all applications required by China Mobile. They have passed tests held by Research Institute of China Mobile, and listed in customization product lines of China Mobile. d) GSM mobile phone mass marketer: Donxon plans to produce TD-SCDMA mobile phones to cover the low, middle, and high end markets. Donxon has a reasonable price system for its products. The average price range of its phones is from RMB 500 to RMB 900. Products with low margins account for the most sales revenues but products with high margins are in short supply, which shows that Donxon has enormous room for growth. 3. New Products We notice there is increasing demand for large screen smartphones with touch screen and fast Internet access.The high end market is already dominated by Global smartphone brands.There is a gap at the affordable (RMB900 ~ RMB1,500) mass market space.This is a price sensitive segment that consumers attracted by product that is feature rich at affordable price.Donxon will launch 2 new models X9000 and K9000 with 4 inches and 5 inches screen target at this segment.We will bundle mobile applications develop by recently acquired Vaslink unit to expand our presence in Mobile Applications market. Application Process of Network Access Licenses The Company obtains network access license from China Ministry of Industry and Information Technology based on the network access procedure rules in the second chapter of Measures for the Administration of Telecommunication Equipment. The applicant for the network access of telecommunication equipment must submit (1) an application form for telecommunication equipment network access, (2) the Corporation business license, (3) description of business, (4) quality certificate or examine report, (5) telecommunication equipment introduction, (6) inspection report or product certificate. If the manufacturer is applying for network access of radio transmission equipment, it is required to provide the “Radio Transmission Equipment Type Approval Certificate” issued by Ministry of Information Industry. If the manufacturer is apply for radio communication equipment, internetwork equipment or any new products, it is required to provide the complete technical proposals and testing reports of such products. 7 Within 60 days after the agency has received the application materials, the Telecommunication Administration of Ministry of Information Industry will approve the application or notify the applicant in writing. If the applicant has obtained a quality certificate, it can choose the samples for inspection. If the manufacturing enterprise has not obtained a quality system certificate, the samples for inspection should be chosen according to the measures ofPrincipal Communication Administration. The quality system inspection will be implemented by the authorized quality system inspection organization of the Ministry of Information Industry. Radio communication equipment, internetwork equipment and any new product which apply for network access will be tested for at least three month in the telecom network in mainland China or in the simulated experiment network specified by Ministry of Information Industry. The testing unit will issue a testing report. The Telecommunication Administration of Ministry of Information Industry will arrange experts to appraise the whole technical proposal, testing report and inspection report. Based on the experts’ appraisal opinion, if eligible, the enterprise can be credited with network license. Raw Materials and Suppliers Printed Circuit Board Assembly (PCBA), LCD screen, camera, T-Flash memory card, electronic materials, shell materials, packaging materials, and other basic components are our main raw materials in the production of mobile communication and digital products. Donxon purchases all of its raw materials and component parts from a variety of sources, none of which is believed to be a dominant supplier. Alternative sources of supply are to be available to Donxon.Our top raw material suppliers are listed as below: Top Major Suppliers in 2011 Suppliers/ Materials Percentage Simware Telecom Co., Ltd. Guangzhou / PCBA 16.57% Zhejiang Tianya Communication Technology Co., Ltd./ C3050 13.71% Hangzhou Tian Industrial Co., Ltd./ X20 13.63% Henan, China Postel Mobile Communications Equipment Co., Ltd./ C228 13.47% Zhejiang Wangyuda Trading Co., Ltd./ C919 13.03% Top Major Suppliers in 2010 Suppliers/ Materials Percentage Shenzhen Wefly Technology Co., Ltd./ PCBA 23.94% Simware Telecom Co., Ltd. Guangzhou/ PCBA 18.00% Shenzhen Concox Information Technology Co., Ltd./ PCBA and projector components 15.34% Shenzhen Dijing Shi Ye Co., Ltd./ LCD screen 4.66% Shenzhen Xin Zhi Ji Digital Co., Ltd./ T-Flash memory card 4.60% Marketing/Sales Strategies and Customers Sales breakdown: The sales of our mobile communication products accounted for 99.44% and the sales of projectors accounted for 0.56% of total Donxon sales in our fiscal year ended December 31, 2011. The sales of mobile communication products accounted for 93.85% and the sales of projectors accounted for 6.15% of the total sales in our fiscal years ended December 31, 2010. 8 Donxon’s marketing campaign primarily focus on trade Shows and Exhibitions. Five Major Customers in 2011 Customers Percentage Xiamen Yi Jian Ltd. 39.71% Beijing Dragon Oriental International Information Technology Co., Ltd. 12.45% China National Building Material Investment Co., Ltd. 12.35% Shenzhen Sunshine Industrial Trading Co., Ltd. 8.65% Shenyang Bafang Lapda Electronic Co., Ltd. 6.93% Top Five Customers in 2010 Customers Percentage Shenzhen Hong Run Da Digital Technology Co., Ltd. 8.64% Fujian Nan Kai Dian Zi Ji Shu Kai Fa Co., Ltd. 7.61% Shenyang Ba Fang Li Da Electronics Co., Ltd. 7.33% Shenzhen Yang Guang Xing Ye Trade Co., Ltd. 6.10% Shenzhen Shijitianyuan Communication Technology Co., Ltd. 5.87% Market Shares and Competitors Donxon sold 965,815 unit of mobile handset in 2011 that 0.54% of 177M GSM+CDMA 2011 market capacity estimated by Sino Market Research Ltd.Donxon has a lot of room to grow without attracting much attention from other market players.Our strength continues to be quality product at affordable prices. We intend to leverage our expanding digital stores network to grow our market share. Business Model Donxon’s goal is to become a competitive leader in the development and manufacturing of consumer digital and mobile communication products. We will try to achieve this goal through our development strategies and business model: 1. Management Strength Donxon has an efficient management team equipped with comprehensive sector knowledge. Most of the team members hold bachelor’s degrees or higher, and one half of them hold master’s degrees. 40% of the management team has years of management experience with Chinese listed companies. Hence the management is more efficient and this is the core competitiveness of Donxon. 2. Quality Strength The Donxon team has extensive industry knowledge and quality control experience. After years of operation, it has accumulated experiences and data in field control and technical management. Donxon’s product has earned confidence from many major clients. 9 3. Efficiency Strength Donxon has a clear corporate governance structure. Major shareholders participate in the operation of Donxon. Anticipating customer demands and responding to the market, the management team has full decision making authority and responds to market conditions efficiently. 4. Cost Strength Cost control remains one of the most important management tasks of Donxon and the cost control concept is shared by all Donxon employees. By scientific and detailed management in technical development, technical improvement, procurement, process optimization, inventory management, sales and overall cost management, Donxon is able to operate at low cost and high efficiency to produce more competitive products. 5. Technology Strength 5.1 Technology development In order to improve product competitiveness, Donxon commits to the design and development of mobile phone technologies. a. Design and development of main 3G (EVDO, TD-SCDMA) mobile phone products; b. Design and development of new products, such as projector mobile phones; c. Design and development of more different categories of mobile phone products, in which mobile phones are going smart and multimedia as multi-touch smartphones are gaining popularity, the gap between mobile phone and the internet are getting narrower. d. Design and development of user friendly interface, which is key factor to improve mobile internet user experience. e. Integration of various functions under costs control, in which traditional functions of mobile phone will be fully utilized. The hardware design develops toward multi-modes, intelligent, and opened platform, and integrates with high storage, high performance processor, high memory, high resolution touch screen, battery longevity and high resolution camera. f. Integrates elements of ultra-thin, full touch wide screen, narrow edge LCD design, to improve user vision/sensual experiences. 5.2 Product Design and Development Strategy a. To search for an overseas strategic alliance and import advanced technology from all over the world; b. Collaborating with Chinese domestic universities, link up design and development with production; c. Co-found design and development center with Shenzhen Government. 5.3 Donxon’s Product Design and Development Flow 1.Direct Sales team collects data on consumer demands and reports such demands to product managers; 2.Technical team monitors technology trends and emerging components; 3.Product managers work with design houses, sales team and technical team to finalize product designs; 4.After internal approval, the new products go through appearance design flow, prototyping, trial production process, with focus on technical review and quality assurance; and 5.Each product has to go through trial production processes, reliability test, China CTA test and manufacture process review before release for production and sales. Environmental Protection Compliance with national, provincial or local rules and regulations on the discharge of materials into the environment, or otherwise relating to the protection of the environment have not had, nor are they expected to have, any material effect on the capital expenditures, earnings or competitive position of Donxon. The Company uses and generates certain substances and wastes that can be regulated or may be deemed hazardous under certain national, provincial or local regulations with respect to the environment. However, there is currently no cost generated in compliance with the current environment laws in the PRC. 10 XTK and its subsidiaries, Dasen and FDSC: XTK was established by FDH on February 28, 2011 in Shenzhen, PRC. It was a newly established management company set to focus on the management and future merger or acquisition of franchisee chain stores that sell mobile communication and digital products and provide after-sales services. XTK completed a 100% ownership acquisition transaction with Dasen on April 7, 2011 and has an indirect interest ownership of 70% of FDSC through Dasen. The remaining 30% ownership of the shares of FDSC are held by two PRC citizens. Guan Yinyan holds 20% while Guan Yujian holds 10%. Guan Yinyan was the CEO and Chairman of Dasen. He resigned from all executive and director positions from Dasen on April 7, 2011. Dasen was established on November 26, 2007 in Shenzhen, PRC. FDSC was established on January 19, 2007 in Foshan, PRC. A70% interest ownership of FDSC was acquired by Dasen on January 7, 2008. Except as otherwise disclosed herein or incorporated herein by reference, there have been no bankruptcy and no other reclassification, merger or purchase or sale of assets from XTK and its subsidiaries. XTK is established as a management and holding company. Its operating subsidiaries, Dasen and FDSC, engage in the retail business of selling mobile communication products and accessories in PRC. Dasen and FDSC operate the retailing business through chain stores located within Guangdong Province. They offer customers a broad selection of mobile phones from international brands such as Nokia, Motorola, Samsung, Sony Ericsson, LG, HTC to PRC domestic brands such as Lenovo, OPPO, Gionee and others. XTK, Dasen and FDSC do not own any patents or trademarks. XTK, Dasen and FDSC did not spend any funds during the last two years on design and development as they are only engaging in retailing business and not manufacturing. XTK, Dasen and FDSC’s retailing business does not require them to comply with any local or national environment laws currently. XTK and Dasen’s registered Shenzhen office address is 4108/F, South Block, Resources, Tech Building, 1 Song Ping Shan Road, High-tech Industrial Park, Nanshan District, Shenzhen, China 517057.FDSC’s registered Foshan office address is Dong A Qu, #2-3, Huang Qi Business Central, Nan Hai Qu, Foshan, China 528248. FDSC’s XTK, Dasen and FDSC has a total of 167 employees and they are all full time employees. Suppliers and Materials Dasen’s 2011 Top Suppliers and Materials supplied: Supplier Material Supplied Percentage Shenzhen Tianyin Communications Development Co. Ltd. Mobile Phones % Guangzhou Yingshun Communications TechnologyCompany Limited Mobile Phones % Guangzhou Wu Zhong Jin Shu Company Limited Mobile Phones % Guangzhou Yong Ji Electronics Technology Company Limited Mobile Phones % Guangzhou Chi Yu Trading Company Limited Mobile Phones % Dasen’s 2010 Top Suppliers and Materials supplied: Supplier Material Supplied Percentage Guangzhou Yong Ji Electronics Technology Company Limited Mobile Phones 54 % Guangzhou Wu Zhong Jin Shu Company Limited Mobile Phones 29 % Guangzhou Hai Tuo Information Technology Company Limited Mobile Phones 3 % Shenzhen You Li Tong Electronics Company Limited Mobile Phones 3 % Guangzhou Duo Mao Tong Technology Company Limited Mobile Phones 3 % XTK does not have any supplier. Customers and Product Positioning Dasen’s 2011 Top Customers and Percentage: Customers Products Sold Percentage Foshan Da Sheng Communication Chain Service Company Limited Mobile Phones % Shenzhen Sing Xin Yu Trading Co. Ltd. Mobile Phones % Shenzhen Yu Lin Technology Co. Ltd. Mobile Phones % Shenzhen Li Tuo Sze Te Electronic Technology Co. Ltd. Mobile Phones % Shenzhen Jin Xin Yuan Bo Trading Co. Ltd. Mobile Phones % FDSC’s 2011 Top Customers and Percentage: Customers Products Sold Percentage Foshan Nan Hai Li Sui Ji Sen BoCommunication Product Store Mobile Phones % Foshan Nan Hai Yan Bu Ji Sen Communication Products Store Mobile Phones % Foshan Nan Hai Dan Zao Cheng Fei Communication Product Store Mobile Phones % Conghua Jie Kou Yan Guo Communication Product - Operating Store Mobile Phones % Conghua Jie Kou Dasen Mobile Store Mobile Phones % 11 The positioning ofour products is alsomainly focused on middle-level products, with lower price compared to high-end products. Moderately priced products are easier to be accepted by consumers in smaller markets. We will also utilize our resources and network to sell our Donxon brand products. We will also focus on providing consumers with a superior shopping experience through our highly trained sales staff and a broad selection of mobile devices, accessories, data storage products, and after-sales services. We believe a one-stop shop approach is the key factor that differentiates our offering from our competitors. Our knowledgeable staff utilizes a consultative and informative sales approach targeting consumers that are keen to the hands-on experimentations of new mobile technologies or other digital products before making a purchase decision. Business Model XTK and its subsidiaries’ business model is to develop a network of digital products and mobile phone retail chains in third and fourth-tier cities throughout China. Third and fourth-tier cities are less developed and less populated compared to first and second-tier cities. Customers in these areas typically are attracted to value for money products.We intend to position Donxon and other local brand for this market segment.First-tier cities such as Beijing, Shanghai and Guangzhou are cities that are more developed and more populated with a higher average salary. The market within first and second- tier cities is extremely competitive and the cost of business operation is also higher compared to third and fourth-tier cities. This market segment has high demand for leading global brand of smartphone and products.We opened a concept stores under the Sky Digital Stores brand in July 2011 in Shenzhen tier I retail area. The store served as a reference model for our future development in stores business for the affluent market segment. We intend to aggressively expand stores network in both segment through franchise and authorized resellers under Sky Digital Brand. Xinyang Donxon is established to support this expansion and SZSKY is setup to expand the reseller store network. Business Strategies XTK and its subsidiaries’ goal is to become a dominant specialty retailer for consumer digital and mobile communication products and services in China. The principal components of the growth and business strategies we plan to implement to attain our goal include the following: •Expand the coverage of our retail network. We plan to continue expanding our retail chain stores network in China •Deepen and solidify our cooperative relationships with mobile carriers. We intend to develop, deepen and solidify our cooperative relationships with mobile carriers in order to provide better services and more selections for our customers. •Efficiently integrate acquired retail chains. We intend to integrate newly acquired or newly joined franchisee chain stores in a cost and time efficient way. •Enhance store and product brand awareness. We continue to devote our efforts towards brand development and utilize marketing concepts in an attempt to strengthen the marketability of our products. ▪Significantly increase value-added service offerings to customers. We also plan to strengthen the performance of our after sales services and introduce different value-added service offerings to our customers. MARKET SUMMARY 1. Mobile Phone Market in China 1.1 History & Trend in CDMA Mobile Phone Market China Unicom began its operation of CDMA network in Year 2002. Then China Telecom acquired the CDMA network and its related assets and businesses from China Unicom in June 2008 for a value of RMB110 billion. China Telecom has now replaced China Unicom and became the third largest CDMA network operator in the global market. However, the major problems faced by the CDMA network are limited supply of CDMA phones and higher than average price. But the company believes that China Telecom is the game changer as China Telecom’s current 200 million customers are potential CDMA subscribers. 12 CDMA phones are mobile phones used within the CDMA network. CDMA stands for Code Division Multiple Access, it is a more advanced digital interface technology, which is characterized by a high frequency of utilization, low power consumption, and good quality voice calls. Compared to GSM phones, CDMA phones possess the following advantages: First of all, it has low usage of transmission power; hence it has extremely low radiation and extends the battery life of the mobile phone. Secondly, it has a lower dropout rate than GSM phones for it adapts to a more advanced soft-switching technology. Thirdly, it provides better voice call quality of and offers noise-free communication, even in a noisy background. Lastly, it offers a higher Call Completion Ratio. As the CDMA technology developed from military anti-jamming communication system and its signal processing capacity is seven times higher than narrowband modulation. Therefore, for a same bandwidth, the CDMA system offers five times more capacity than GSM system, hence the network traffic drops and the Call Completion Ratio increases. Moreover, CDMA phones are called “green phones”. The operating power of GSM phones and analog phones are usually 600 MW, while the maximum operating power of CDMA phones are only 200 MW. Furthermore, CDMA phones’ transmission power is less than 0.2W. It has extremely low radiation and extremely low impacts on human health. As the transmit power of stations and mobile phones decrease, the calling time increases and the battery and phone life extend. As China Telecom enters the market, mobile services are segmented into three categories. First comes the business segment, in which government and enterprise clients are targeted; second comes the ‘My E Home’ brand, in which China Telecom packages CDMA services with Wi-Fi services together and offers it to household subscribers; third comes the individual subscribers. China Telecom strategically plans to upgrade its CDMA network to 3G, and to deploy its 4G network with LTE technology. CDMA is an advanced digital interface technology itself. It is adopted by Verizon (US), SK Telecom (South Korea), and KDDI (Japan) and has showed positive performance. As waiting the deployment of LTE system to its maturity, China Telecom could gain an edge over China Mobile by offering EV-DORev, a mobile broadband service. According to Sino Market Research, total CDMA phone sale in 2011 exceed 52 million units.62.8% of CDMA handset sold in 2011 are 3G (EVDO) handsets. The increase in CDMA mobile phone sales signifies efficiency and performance of China Telecom in its mobile phone business segment. In terms of competition in mobile communication sector, mobile phone sales are one of the key factors, by which the maturity of mobile phone sector and efficiency of the mobile phone channel determine the ups and downs of each mobile phone carriers. Especially in the 3G era, mobile phone sales are an important part of marketing strategy of mobile phone carriers. 1.2 Current Situation of TD-SCDMA and Development Trend Currently there are a total of three main 3G mobile telecommunication standards available in the global market, WCDMA, CDMA2000 and TD-SCDMA. The former two standards are gaining popularity rapidly in both the European and the American markets. TD-SCDMA standard is a self-proprietary 3G standards developed by China and almost reaches its maturity after years of development. Although TD-SCDMA network develops at a fast pace in China, international mobile phone brands still reluctant to produce TD-SCDMA phones as most international mobile phone brands are patent holders of WCDMA and CDMA2000 technologies. Therefore, most of the available TD-SCDMA phones in the market are made by Chinese firms and TD-SCDMA phone market develops at a slow pace. If the international mobile phone brands want to tap into the huge Chinese mobile phone market, these brands will need to come up with TD-SCDMA phone sales strategies. First of all, Chinese government had shown its support in the TD-SCDMA standard deployment and announced specific policies supporting the TD-SCDMA standard in the sector. Secondly, China Mobile has a huge mobiles phone subscriber base and accounts for the largest market shares in the Chinese market. China Mobile has a compensation plan to support TD-SCDMA phone development to attract suppliers. As China Mobile’s launch its compensation plan, more and more international mobile phone brands have joined TD-SCDMA mobile phones R&D. Models of TD-SCDMA mobile phones in the market are increasing, but the majority of the available models are middle to high end products. China Mobile is adjusting its policies to encourage suppliers to produce affordable middle to low end phones in order to acquire a bigger market share. In the first half of Year 2008, rumors of the “death of TD-SCDMA” were spreading among the Chinese telecommunication industry, which caused serious concerns. Then the Ministry of Industry and Information Technology, the Ministry of Science and Technology, National Development and Reform Commission of China restated their support of the TD-SCDMA deployment. In the beginning of Year 2009, the Ministry of Industry and Information Technology, National Development and Reform Commission, Ministry of Finance, State-owned Assets Supervision and Administration Commission (‘SASAC’), and Ministry of Science and Technology of China jointly announced certain specific policies to support the TD-SCDMA standards. China Mobile also expressed its commitment to the development of TD-SCDMA several times in public, which had significant meanings to the development of the Chinese telecommunication industry. China Mobile had deployed around 16,000 TD-SCDMA stations within one year, as much as in ten years of GSM station deployments in the same area. Furthermore, China Mobile insisted on its three ‘No’ policy (No change phone number, No change Sim card and No registration), which not only provided a smooth transition to its current 0.5 billion subscribers from GSM standard to TD-SCDMA standard, but also laid down a solid foundation for future development of TD-SCDMA. 13 TD-SCDMA will transit towards TD-LTE technology in the future. The transition costs will account 60% of China Mobile’s future investment. China Mobile has given specific requirements to TD-SCDMA equipment suppliers, in which all Phase II TD-SCDMA equipment are required to be capable of transiting to LTE.TD-SCDMA stations will share the same platform with LTD according to the plan. Therefore, the transition of TD-SCDMA will be smooth and economical, which is comparable to the transition of WCDMA to FDD LTE. As for CDMA, the world has abandoned its transition path to UMB, by which operators of CDMA networks has to turn to LTE (FDD or TDD), which requires large sum of funds and enormous network implementations. Hence, as long as TD-SCDMA industrial chain develops positively, suppliers’ investment in TD-SCDMA will earn a positive return and contribute to its research in TD-LTE technology, and China Mobile will gain practical advantages along the transition from TD-SCDMA to TD-LTE. 2. Sector Barriers and Regulations CDMA technology is exclusively owned by Qualcomm, an American company. The core of its business model is to develop intellectual property portfolio based on CDMA technology and to build up technological barriers by setting up industry standards. Moreover, by vertical management and universal licensing, Qualcomm accelerates adoption of its technology and makes strategically alliance with authorized suppliers through cross-license and royalty. Since Qualcomm owns the intellectual property of both CDMA and WCDMA technologies, Qualcomm is the largest patent beneficiary. If any enterprises want to enter the market of CDMA mobile phone research and sales, it must pay up to $5 million of chip license fee to Qualcomm and certain software license fees for adopting each platform. Furthermore, after purchasing the chips, both solution companies and manufacturers have to pay 6% of patent fees per product of total sales amounts. As Qualcomm monopolizes such technologies, the barrier will remain stiff in the industry for a long time. Mobile operators are the biggest bulk buyers of CDMA phones while others cannot get access to the products easily. In China, the manufacturing application procedure for CDMA mobile phones is the same as GSM phones. The manufacturer shall obtain Network Access License first, then proceed to China Type Approval (CDMA phone test) and finally submit test application to Guangzhou ResearchInstitute ofChina TelecomCo., Ltd.Therefore, each CDMA mobile phone’s product life cycle is longer than GSM phone’s. However, if CDMA mobile phone products cannot be launched successfully within the scheduled time, it will cause huge economic losses to manufacturers if it misses the scheduled purchase order made by China Telecom. Donxon address this market through procurement of completed CDMA module from qualified suppliers, then package it with our appearance design and build in mobile applications. Before the manufacturers are allowed to sell their finished communication products in the PRC, the PRC government requires the sample manufactured products to be submitted to (i) the PRC Ministry of Industry and Information Technology for detection, in order to obtain “Network Access License” and “Radio Transmission Equipment Type Approval Certificate”; and (ii) the PRC Quality Certification Center for detection, in order to obtain “The PRC Mandatory Products Certificate”. Retailers are only allowed to sell products that possess the above mentioned license and certificates. Donxon has spent an estimate of RMB 9,199,451 during the last two years to obtain the certificates and network access licenses for all models of mobile phones we manufacture. 3. Industry’s Future The mobile phone market in China has experienced rapid growth in recent years. Because of limited fixed line infrastructure, wireless mobile communication has become an increasingly important medium of communication in China. In January 2012, number of mobile phone subscribers is 996.59 million, compared to 869.7 million in January 2011, according to the PRC Ministry of Industry and Information Technology, or the MIIT. Taxes In accordance with the relevant tax laws and regulations of PRC, the corporation income tax rate would typically be 33% in the PRC. Tax rate for domestic and foreign enterprises in Shenzhen special economic zone is 25%. 14 Required Statutory Reserve Funds In accordance with current Chinese laws, regulations and accounting standards, we are required to set aside as a general reserve at least 10% of our after-tax profits. Appropriations to the reserve account are not required after these reserves have reached 50% of our registered capital. These reserves are created to fund potential operating losses and are not distributable as cash dividends. We are also required to set aside between 5% to 10% of our after-tax profits to the statutory public welfare reserve. In addition and at the discretion of our directors, we may set aside a portion of our after-tax profits for enterprise expansion funds, staff welfare and bonus funds and a surplus reserve. These statutory reserves and funds can only be used for specific purposes and may not be used for dividends. Employees As of March 27, 2012 we have 388 employees, consisting of 69 management staff and 319 general staff. Item 1A. Risk Factors. N/A. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. We do not own any real estate properties.Sky Digital Stores Corp, XTK, Donxon, Dasen’s registered office address is 8/F, South Block, Resources, Tech Building, 1 Song Ping Shan Road, High-tech Industrial Park, Nanshan District, Shenzhen, China 517057.The Shenzhen office area is approximately 2163.8 square meters, and the monthly rent expense is RMB 86,552. Donxon’s Shenzhen factory is located at Floor 6, Block C5, Fuyuan Industrial Zone, No. 111 Zhoushi Lu, Xixiang Jie Dao, Bao’an Qu, Shenzhen, China 518033. The Shenzhen factory, which has easy access to main highways, is approximately 1,870 square meters in total rental area, and the monthly rental fee is RMB 29,920. FDSC’s registered Foshan office address is Dong A Qu, #2-3, Huang Qi Business Central, Nan Hai Qu, Foshan, China 528248. FDSC’s Foshan office area is approximately 101.5 square meters, and the monthly rent expense is RMB 20,101. Item 3.Legal Proceedings. Currently there are no legal proceedings pending or threatened against us. However, from time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business.Litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. Item 4. Mine Safety Disclosures. Not Applicable. 15 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock started trading on the OTC Bulletin Board under the symbol "SKYC.OB". The following table shows the high and low prices for our common stock for the past two fiscal years. Calendar Quarter Low Bid High Bid 2010 First Quarter $ $ 2010 Second Quarter $ $ 2010 Third Quarter $ $ 2010 Fourth Quarter $ $ 2011 First Quarter $ $ 2011 Second Quarter $ $ 2011 Third Quarter $ $ 2011 Fourth Quarter $ $ Holders of Securities As of March27, 2012 we had 131 record shareholders and 25,554,320 outstanding shares of common stock. Dividends Holders of common stock are entitled to receive dividends as may be declared by our Board of Directors. The Board of Directors is not obligated to declare a dividend and it is not anticipated that dividends will ever be paid. We have not declared or paid any cash dividends on our common stock since the reverse merger in May 2011, and our board of directors currently intends to retain all earnings for use in the business for the foreseeable future. Any future payment of dividends will depend upon our results of operations, financial condition, cash requirements and other factors deemed relevant by our board of directors. There are currently no restrictions that limit our ability to declare cash dividends on its common stock and we do not believe that there are any that are likely to do so in the future. Recent Sales of Unregistered Securities We did not issue any unregistered securities during the fiscal year 2010 and 2011. On May 11, 2011, the company issued an aggregate of 15,000 shares to Sichenzia Ross Friedman Ference LLP for services rendered. On June 13, 2011, the company issued an aggregate of 3,333 shares to KCSA Strategic Communications for services rendered. On March 22, 2012, the Company issued an aggregate of 974,583 shares of common stock pursuant to an Acquisition Agreement among Donxon, Vaslink Technology Ltd. (“Vaslink”) and the sole Shareholder of Vaslink. The securities were offered and sold pursuant to exemptions from the registration requirements under Section 4(2) of the Securities Act of 1933, as amended and Rule 506 of Regulation D promulgated thereunder and Regulation S. Item 6.Selected Financial Data. Not applicable. 16 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward looking statements that reflect our plans, estimates and beliefs. Such condensed consolidated financial statements and information have been prepared to reflect our financial position as of December 31, 2011 and December 31, 2010. Actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited financial statements are stated in United States Dollars and are prepared in accordance with Generally Accepted Accounting Principles in the United States of America. Overview Sky Digital Stores Corp. is a mobile internet product and application service provider.We carry global leading brands of Smart phones, tablets and accessories. Though XTK, our wholly own subsidiary, we operate retail stores and online e-commerce stores under Sky Digital Stores and Dasen Mobile Communications brand. Our wholly own subsidiary Donxon design, manufacture and distribute our line of mobile devices.Through the Vaslink acqusition, we added mobile application development capabilities to enhance our product line-up.These devices carry the “Donxon” brand or Mobile operator’s own brand, and sold through retail outlets associated with mobile operators. Recent Developments We see mobile internet getting popular in the market.Consumers demand for smart device, both smartphone and tablet, increase significantly.Based on observation from our retail network, two segments of consumers drive the increasing demand for smart device.The more affluent segment that drive the demand for global leading brand, and the mass consumer segment go for local brand of smart devices that are loaded with mobile apps and Internet ready. In preparation to meet these demand, we expanded our manufacture facility in Shenzhen, invest to build Xinyang Donxon, a logistic center, manufacturing facility, customer service and training center.Xinyang Donxon will be the key to support our expanding network of retail store in China.On March 12, 2012, we established Sky Digital Communication Technology Ltd. to help rapid expanding of Sky Digital Stores in China.SZSKY will expand authorized resellers and franchisees network under the Sky Digital Stores Brand. Results of Operations The following tables set forth key components of our results of operations and key components of our revenue for the year ended December 31, 2011. The discussion following the table is based on these results. Year Ended December 31, Sales $ $ Cost of goods sold (51,684,851 ) (31,290,164 ) Gross Profit Commission and franchise income - Operating Expense General and administrative expenses (2,509,391 ) (721,633 ) Selling Expense (421,312 ) (378,867 ) Total Operating Expenses (2,930,703 ) (1,100,500 ) Operating income Other income (expense): Interest (expense)income, net (110,228 ) Bargain purchase gain - Total other income (expense) Income before provision for income taxes Provision for income taxes (278,602 ) (568,082 ) Net income (loss) 17 Net Sales / Revenue: For the year ended December 31, 2011, net sales increased by 57.3% to $55million.Significant revenue growth is attributedto strong demand for leading smartphone model in our retail network.We become reseller of this global brand in the second half of 2011.Revenue from handset manufacturing business show steady growth. We exit the year with a 28.5% revenue growth for handset business. Gross Profit: Gross profit decreased by 9.15% to $3.36 million for the year ended December 31,2011. This decrease was due to lower margin from reseller business as well as lower gross margin in handset manufacturing business.Compared with reseller business, our manufacturing business carries a higher gross margin.As reseller business represents a significant share of our revenue, gross margin dilute to a lower level. In 2011, we sourced more handsets from external contractors, these handsets carry a higher cost.We launched fewer new handset model in 2011, gross margin for existing products were under pressure. Operating Expenses: Operating expense were $1.1 million for the year ended December 31, 2010 compare to $2.93 million for the year ended December 31, 2011. The operating expense in 2011 was increased by $1.83 million or 166.31% as compared to 2010, due to the increase in payroll, selling, general and administrative expense. The increase in payroll primarily due to Dasen acquisition in April 2011 and Vaslink acquisition in October 2011, the two business double our employee base to 240 at end of 2011. The difference in business nature and new organization structure added to the Selling and administrative overhead.These expenses were not in our 2010 books. In addition, we incurred legal and audit expenserequired to meet regulatory requirements for the reverse merger completed in May 2011. Net Income: Net income for the year ended December 31, 2011 is $492,673 compare to net income of $2,040,222 for the year ended December 31, 2010. Net income decreased by 75.85% due to significant increase in operating expense as well as lower gross margin in stores business. 18 LIQUIDITY AND CAPITAL RESOURCES The following table provides certain selected balance sheets comparison between years ended December 31, 2011 and 2010: As of December 31, ASSETS Current Assets Cash $ $ Restricted cash - Accounts receivable Inventories Trade deposit Prepaid expense - current Other receivables Deferred tax assets - Loan to employees - Total Current Assets Property and equipment, net Restricted cash-non-current - Security deposits and other assets - Intangible assets, net - Prepaid expenses - non current - Goodwill - Deferred Financing costs - Total Non-current Assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable Advance from customers - Accrued expenses and other payables Short-term bank loan - Loans from shareholder - Loans from unrelated parties - Income tax payable Total Current Liabilities Acquisition payable - Deferred tax liabilities - non-current - Deferred rent - Total Liabilities Liquidity: As of Dember 31, 2011, our balance of cash and cash equivalents was $8,316,669, compare to $38,216 as of December 31 2010.These funds were deposited in financial institutions located in China.The increase of our liquidity during 2011 was due to financing activities to support business growth. The company currently generates negative cash flow from operations but it believes the current cash position will be sufficient to sustain current level operations for at least the next twelve months. 19 Inventories: Inventories as of December 31, 2011 were $3.63 million, an increase of 322% compare to $859 thousand at December 31, 2010.This increase is due to higher than average inventory to prepare for Chinese New Year Sales in January.We do not have store businesses in year 2010, manufacturing business has a different seasonality. Manufacturing inventory typically build up 1-2 months before retail high season.Completed inventory was pushed out to stores in 2010 where in 2011, we have stores business through XTH. Capital Resources: Current asset as of December 31, 2011 total $20.7 million an increase of 196% compare with December 31, 2010.This increase is due primarily to financing activities and higher than average inventories. Current liabilities as of December 31, 2011 totaled $15.5 million an increase of 558% compared with December 31, 2010. This increase is due primarily to financing activities. At December 31, 2011, we had no commitments for capital expenditures. Discussion of Cash Flow Comparison of cash flow results for year ended December, 2011 and 2010 is summarized as follows: For the Year Ended Dec 31, Net cash (used in) provided by operating Activities $ ) Net cash used in Investing Activities (1,178,116 ) (109,086 ) Net cash provided by (used in) Financing Activities (2,768,134 ) Effect of exchange rate changes on cash Change in cash (2,106,696 ) Operating Activities Net cash used in operating activities during the year ended December 31, 2011 was $3,210,046, which consisted of $492,673 net income. There is $4,446,579 restricted cash related to a loan we take up at Q4 of 2011 and a $2,128,675 change in inventories, sincewe built inventory up to support Chinese New Year high sales season for stores business. We have $3,794,804 cash inflow from accounts receivable. Due to strong market position for a global brand smartphone product, stores often prepay before product is delivered and we have collected prior year receivables. Investing Activities Net cash used in investing activities for the year ended December 31, 2011 was 1,178,116, compared with $109,086 for the year ended December 31, 2010.The increase is attributable to the completion of acquisition of Dasen on April 7, 2011, and the construction of new office facility to combine offices in Shenzhen. Financing Activities Net cash provided by financing activities for the year ended December 31, 2011 was $12,524,100, including $5,210,915 from short term bank loans, $4,824,008 loans from stockholders and $,2,489,177 loans from unrelated parties.The funds were requiredto support liquidity for the global smartphone product business and Xinyang Donxon capital requirement. Contractual Obligations The following table indicated our contractual obligation as of December 31, 2011: Payments by Period Less than More than Total 1 Year 1-3 Years 3 Years Operating lease obligations $ - Related parties indebtedness - - Long term loan - - Interest Payments - - Total contractual obligations $ - 20 Off-Balance Sheet Arrangements As of December 31, 2011, the company, through its subsidiary is contingently liable as guarantor with respect to the maximum exposure of $3,305,889 (RMB21,000,000) to unrelated third parties, AIV Technology, Huafoli and SPA Moment on a cross-guarantee basis. The term of these guarantees are for one year, expiring on October 16, 2012. At any time from the date of guarantees, should AIV Technology, Huafoli and SPA Moment fail to make their due debt payments, the Company will be obligated to perform under the guarantees by primarily making the required payments, including late fees and penalties. The company assessed its obligation under this guarantee pursuant to the provision of ASC 460 “Guarantee”. The Company has evaluated the guarantee and concluded that fair value of the indemnification is insignificant and the likelihood of having to make payments under the guarantee is remote.As of December 31, 2011, the company has not recorded any liabilities under these guarantees. Critical Accounting Policies Accounts Receivable Accounts receivable are recognized and carried at original invoice amounts less allowance for any uncollectible amounts. The Company provides an allowance for doubtful accounts equal to the estimated losses that will be incurred in the collection of all receivables. Historically, the Company has not recorded any allowances as all such amounts are deemed collectible. Accordingly, the Company didn’t record any allowance for doubtful accounts as of December 31, 2011 and 2010. Inventories Donxon inventories which consist of raw materials and finished goods are stated at the lower of cost and market.Cost is determined using the First in, First out method. Costs of finished goods are composed of direct materials, direct labor and an attributable portion of manufacturing overhead based on normal operating capacity. Dasen and Xingtiankong inventories are all finished product purchased for resale. Management regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if valuation allowance is required. The Company has determined no valuation allowance was considered necessary for the years ended December 31, 2011 and 2010. Impairment of Long-Lived Assets Long-lived assets, including property, plant and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. As of December 31, 2011 and 2010, there was no impairment of long-lived assets. Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit. Evaluation of the recoverability of intangible assets is made annually to take into account events or circumstances that warrant revised estimatesof useful lives or that indicate that impairment exists. All of our intangible assets are subject to amortization. No impairments of intangible assets have been identified during any of the periods presented. In conjunction the acquisition of Shenzhen Dasen and Vaslink, the Company capitalized $93,575 and $ 451,857 of identifiable intangible assets, respectively. The identifiable intangible assets consist primarily of trade name, customer relationships and technology. Trade name, customer relationships and technology are to be amortized over 10 years, their estimated useful life. Goodwill The Company tests goodwill for impairment annually - in the fourth quarter by comparing the fair value of each of the Company’s reporting units to the respective carrying value of the reporting units. Additionally, the Company may perform tests between annual tests if an event occurs or circumstances change that could potentially reduce the fair value of a reporting unit below its carrying amount. The carrying value of each reporting unit is determined by assigning the assets and liabilities, including the existing goodwill and intangible assets, to those reporting units. Goodwill is considered impaired if the carrying amount of the net assets exceeds the fair value of the reporting unit. Impairment, if any, would be recorded in operating income and could adversely affect net income and earnings per share. Vaslink is the only reporting unit that carries goodwill subject to impairment test. Vaslink was acquired by the Company on October 12, 2011. No impairment indicators occurred subsequent to the acquisition. 21 Revenue Recognition Effective April 7, 2011, the Company had two types of revenue streams from its two lines of businesses, namely (i) design, manufacturing and sale of mobile phones and digital products (Donxon), (ii) retailing stores (Shenzhen Dasen). The Company records revenues when all of the following criteria have been met: Persuasive evidence of an arrangement exists. The Company generally relies upon sales contracts or agreements, and customer purchase orders, to determine the existence of an arrangement; Sales price is fixed or determinable. The Company assesses whether the sales price is fixed or determinable based on the payment terms and whether the sales price is subject to refund or adjustment; Delivery has occurred. The Company uses shipping terms and related documents, or written evidence of customer acceptance, when applicable, to verify delivery or performance. The Company’s customary shipping terms are FOB destination point; Collectability is reasonably assured. The Company assesses collectability based on creditworthiness of customers as determined by our credit checks and their payment histories. The Company records accounts receivable net of allowance for doubtful accounts and estimated customer returns. The Company did not record any allowance for doubtful accounts and estimated customer returns for the year ended December 31, 2011. The Company provides one-year warranty to its customers that its products will meet the functionality standards agreed to in each sales arrangement. The Company expenses all warranty expenses at the earlier of the time their existence is known or as expenses incurred. For the years ended December 31, 2011 and 2010, warranty expenses have been minimal and no warranty reserve was considered necessary. The Company believes the existence of the product warranty in a sales contract does not constitute a deliverable in the arrangement and thus there is no need to apply FASB ASC Topic 605-25 separation and allocation model for a multiple deliverable arrangement. FASB ASC Topic 450 specifically addresses the accounting for standard warranties and neither SAB 104 nor FASB ASC Topic 605-25 supersedes FASB ASC Topic 450. Income Tax The Company applies the provisions of ASC 740-10, Accounting For Uncertainty In Income Taxes, which provides clarification related to the process associated with accounting for uncertain tax positions recognized in its combined financial statements. ASC 740-10 prescribes a more-likely-than-not threshold for financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return. ASC 740-10 also provides guidance related to, among other things, classification, accounting for interest and penalties associated with tax positions, and disclosure requirements. Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income and foreign currency translation adjustments. 22 Statutory Reserves Pursuant to the applicable laws in the PRC, the Company makes appropriations to two non-distributable reserve funds, the statutory surplus reserve and the statutory public welfare reserve.The appropriations are based on after-tax net earnings as determined in accordance with the PRC generally accepted accounting principles, after offsetting any prior years’ losses. Appropriation to the statutory surplus reserve is based on an amount at least equal to 10% of after-tax net earnings until the reserve is equal to 50% of the entity's registered capital.Appropriation to the statutory public welfare fund is based on 5% to 10% of after-tax net earnings and is not mandatory. The statutory public welfare reserve is established for the purpose of providing employee facilities and other collective benefits to the employees and is non-distributable, other than in liquidation. The Company does not make appropriations to the discretionary surplus reserve fund.As of December 31, 2011 and 2010, the Company had appropriated $320,095 and $228,458 statutory surplus reserve fund, respectively. Value-added-tax The Company is subject to a value added tax (“VAT”) for selling merchandise. The applicable VAT rate is 17% for products sold in the PRC. The amount of VAT liability is determined by applying the applicable tax rate to the invoiced amount of goods sold (output VAT) less VAT paid on purchases made with the relevant supporting invoices (input VAT). Under the commercial practice of the PRC, the Company pays VAT based on tax invoices issued. The tax invoices may be issued subsequent to the date on which revenue is recognized, and there may be a considerable delay between the date on which the revenue is recognized and the date on which the tax invoice is issued. In the event that the PRC tax authorities dispute the date on which revenue is recognized for tax purposes, the PRC tax office has the right to assess a penalty based on the amount of the taxes which are determined to be late or deficient, and will be expensed in the period if and when a determination is made by the tax authorities that a penalty is due. The Company reports revenues net of PRC’s value added tax for all the periods presented in the consolidated statements of operations. Fair Value The Company has categorized its assets and liabilities at fair value based upon the fair value hierarchy specified by FASB ASC 820. The levels of fair value hierarchy are as follows: i.Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access. ii.Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals. iii.Level 3 inputs are unobservable and are typically based on our own assumptions, including situations where there is little, if any, market activity. The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties.As of December 31, 2011 and 2010, the carrying amounts of financial assets and liabilities, such as cash, accounts receivable, accounts payable, and other payables, approximate their fair values because of the short maturity of these instruments and market rates of interest available to the Company. 23 Segment Reporting ASC 280, “Disclosure about Segments of an Enterprise and Related Information”, requires disclosure of reportable segments used by management for making operating decisions and assessing performance. Reportable segments are categorized by products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. All of the Company’s operations are conducted in two industry segments (Note 17). Recent Accounting Pronouncements In December 2010, the FASB issued an update which addresses the disclosure of supplementary pro forma information for business combinations. The update requires public entities to disclose pro forma information for business combinations that occurred in the current reporting period, including revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. Amendments in this update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. The Company has adopted this update and applied the disclosure requirements in connection with the acquisition of Shenzhen Dasen and Vaslink. In June 2011, the FASB issued guidance which eliminates the option to report other comprehensive income and its components in the statement of changes in stockholders' equity and requires an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement or in two separate but consecutive statements. This pronouncement is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of this guidance is not expected to have a material impact on the consolidated financial statements. In May 2011, the FASB amended ASC 820, “Fair Value Measurements.” This amendment is intended to result in convergence between U.S. GAAP and International Financial Reporting Standards (“IFRS”) requirements for measurement of and disclosures about fair value. This guidance clarifies the application of existing fair value measurements and disclosures, and changes certain principles or requirements for fair value measurements and disclosures. The updated guidance is effective on a prospective basis for financial statements issued for interim and annual periods beginning after December 15, 2011. The adoption of this guidance will not have a material impact on our consolidated financial statements. In September 2011, the FASB issued ASU No. 2011-08, “Testing Goodwill for Impairment.” ASU 2011-08 simplifies the goodwill impairment assessment by permitting a company to make a qualitative assessment of whether it is more likely than not that a reporting unit's fair value is less than its carrying amount before applying the two-step goodwill impairment test. If the conclusion is that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, the company would be required to conduct the current two-step goodwill impairment test. Otherwise, it would not need to apply the two-step test. The early adoption of ASU 2011-08 for our fiscal year ended December 31, 2011 did not have any impact on our financial position, results of operations, or cash flows. Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material impact on the Company’s consolidated financial statements. Item7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 24 Item 8.Financial Statements and Supplementary Data. Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Sky Digital Stores Corp. and Subsidiaries Shenzhen, China We have audited the accompanying consolidated balance sheets of Sky Digital Stores Corp. and Subsidiaries (the "Company") as of December 31, 2011 and 2010, and the related consolidated statements of income, stockholders' equity and other comprehensive income, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sky Digital Stores Corp. and Subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ HOLTZ RUBENSTEIN REMINICK LLP New York, New York March 30, 2012 25 SKY DIGITAL STORES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) For the Years Ended December 31, ASSETS Current Assets Cash $ $ Restricted cash - Accounts receivable Inventories Trade deposit Prepaid expenses Other receivables Deferred tax assets - Loan to employees - Total Current Assets Property and equipment, net Restricted cash-non-current Security deposits and other assets - Intangible assets, net - Prepaid expenses-non-current - Goodwill - Deferred financing costs - Total Non-current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current Liabilities Accounts payable $ $ Advance from customers - Accrued expenses and other payables Short-term bank loans - Loans from stockholders - Loans from unrelated parties - Income tax payable Total Current Liabilities Acquisition payable - Deferred tax liabilities-non-current - Deferred rent - Total Liabilities Commitments and Contingencies - - Stockholders' Equity Common stock: $0.001 par value, 750,000,000 shares authorized; 24,586,090 and 23,716,035 sharesissued and outstanding as of December 31, 2011 and 2010, respectively Additional paid-in capital Subscription receivable - ) Statutory reserve Retained earnings(deficits) ) Accumulated other comprehensive income Total SKYC Stockholders' Equity Non-controlling interest - Total Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 26 SKY DIGITAL STORES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Stated in US Dollars) For the Years Ended December 31, Sales $ $ Cost of goods sold ) ) Gross profit Commission and franchise income - Operating expenses: General and administrative expenses ) ) Selling expense ) ) Total operating expenses: ) ) Operating income Other income (expense) Interest (expense) income, net ) Bargain purchase gain - Total other income Income before provision for income taxes Provision for income taxes ) ) Net income Net income attributable to non-controlling interest - Net income attributable to SKYC shareholders $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to the consolidated financial statements 27 SKY DIGITAL STORES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in US Dollars) Accumulated Additional Other Total SKYC Common stock Paid-in Subscription Retained Statutory Comprehensive Stockholders' Non-controlling Total Comprehensive Shares Amount Capital Receivable Earnings(Deficits) Reserves Income Equity Interest Equity Income Balance as of December 31, 2009 $ $ $ ) $ ) $ $ $ $
